Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowable over the prior art for their specific recitation of a transmission control system for a human powered vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                      PTO-892

     The references cited on the PTO-892 define the general state of the art of transmission controls for human powered vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661